     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 1 of 19 Page ID #:135




 1 Robert H. Tyler, Esq., CA Bar No. 179572
   rtyler@tylerbursch.com
 2 Kristina S. Heuser, Esq. (Pro Hac Vice)
   kheuser@tylerbursch.com
 3 Nada N. Higuera, Esq., CA Bar No. 299819
 4 nhiguera@tylerbursch.com
   Mariah R. Gondeiro, CA Bar No. 323683
 5 mgondeiro@tylerbursch.com
   TYLER & BURSCH, LLP
 6 25026 Las Brisas Road
 7 Murrieta, California 92562
   Telephone: (951) 600-2733
 8 Facsimile: (951) 600-4996
 9
   Nicole C. Pearson, Esq., CA Bar No. 265350
10 npearson@ncpesq.com
   LAW OFFICES OF NICOLE C. PEARSON
11 3345 Newport Boulevard, Suite 200
12 Newport Beach, California 92663
   Telephone: (424) 272-5526
13
   Attorneys for Plaintiffs RYAN
14 KHANTHAPHIXAY, RILEY O’NEAL
15
16                      UNITED STATES DISTRICT COURT
17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
18 RYAN KHANTHAPHIXAY and                    Case No.: 2:21-cv-06000-AB (KSw)
   RILEY O’NEAL,
19                                           Hon. André Birotte, Jr.
20                      Plaintiffs,
   vs.                                       PLAINTIFFS’ EX PARTE
                                             APPLICATION FOR TEMPORARY
21                                           RESTRAINING ORDER AND FOR
   LOYOLA MARYMOUNT
22 UNIVERSITY; MUNTU DAVIS, in               ORDER TO SHOW CAUSE RE
   his official capacity as Public Health    PRELIMINARY INJUNCTION;
23 Officer for Los Angeles County; and       MEMORANDUM OF POINTS AND
                                             AUTHORITIES
24 BARBARA FERRER, in her official
   capacity as Director of the Los Angeles
25 County Department of Public Health,       Date:
                                             Time:
26                     Defendants.           Courtroom: 7B
27                                           DEMAND FOR JURY TRIAL
28
                                           1
                                 EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 2 of 19 Page ID #:136




 1         TO THE COURT, ALL PARTIES, AND THEIR RESPECTIVE
 2 ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that plaintiffs Ryan Khanthaphixay and Riley
 4 O’Neal (collectively “Plaintiffs”), make an application to, and move this Court to
 5 grant a preliminary injunction and temporary restraining order enjoining Defendant
 6 Loyola Marymount University from enforcing its “Required COVID-19
 7 Vaccination and Exemption Policy For Students”, and all aspects thereof. The policy
 8 is annexed hereto as Exhibit A. A Proposed Temporary Restraining Order is also
 9 filed herewith. Plaintiffs respectfully request that verbiage set forth in the Proposed
10 Temporary Order also be utilized for the Preliminary Injunction to be issued by the
11 Court at the appropriate time.
12         Plaintiffs make this application pursuant to Federal Rules of Civil Procedure
13 Rule 65 and and Civil Local Rule 7-19 based on the following: immediate and
14 irreparable injury would result to the movants if the relief sought herein is not
15 immediately granted as the Policy is set to take effect on August 6, 2021, and
16 Plaintiffs have already been removed from their housing assignments. Plaintiffs’
17 counsel has both notified Defendants’ counsel of its intent to make this ex parte
18 application and met and conferred with defense counsel, and no resolution was able
19 to be reached.
20
21                                          Respectfully submitted,

22                                          TYLER & BURSCH, LLP
23
     Dated: August 3, 2021                  /s/ Kristina S. Heuser, Esq.
24                                          Kristina S. Heuser
25
26
27
28
                                              2
                                    EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 3 of 19 Page ID #:137




 1                                             TABLE OF CONTENTS
 2
 3                                                                                                                      Page

 4 MEMORANDUM OF POINTS AND AUTHORITIES ...........................................6
 5 I. INTRODUCTION ..................................................................................................6
 6 II. FACTS...................................................................................................................6
 7 III. ARGUMENT .......................................................................................................6
 8       A. STANDARD OF REVIEW .....................................................................................6
 9       B. PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS OF THEIR CLAIMS ......8
10             1. Defendants’ Surveillance Testing of Students Violates Plaintiffs’ Right
                  to be Free from Unlawful Search as Protected by the Fourth Amendment
11                to the United States Constitution ..............................................................8
12             2. Defendants’ Policy Substantially Burdens Plaintiff Ryan
                  Khanthaphixay’s Free Exercise of Religion and Is Not Neutral or
13                Generally Applicable ..............................................................................10
14             3. Defendants’ Policy Violates Plaintiffs’ Right to Equal Protection Under
                  the Law ....................................................................................................12
15
         C. PLAINTIFFS WILL SUFFER IRREPARABLE HARM IF THE TEMPORARY
16          RESTRAINING ORDER AND PRELIMINARY INJUNCTION ARE NOT GRANTED...15
17       D. THE BALANCE OF EQUITIES TIPS SHARPLY IN PLAINTIFFS’ FAVOR ...............16
18       E. A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION WOULD
            SERVE THE PUBLIC INTEREST .........................................................................18
19
     IV. CONCLUSION ..................................................................................................19
20
21
22
23
24
25
26
27
28
                                                            3
                                                  EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 4 of 19 Page ID #:138




 1                                       TABLE OF AUTHORITIES
 2 Cases                                                                                                       Page(s)
 3 B.C. v. Plumas Unified Sch. Dist.
 4       (9th Cir. Sep. 20, 1999, No. 97-17287) 1999 U.S. App. LEXIS 38863 ........... 10
 5 Brown v. Bd. of Educ.
 6   (1954) 347 U.S. 483 .......................................................................................... 19

 7 Chandler v Miller,
      520 U.S. 305 (1997) .......................................................................................... 10
 8
   Church of Lukumi Babalu Aye, Inc. v. Hialeah
 9    (1993) 508 U. S. 520 ......................................................................................... 13
10 Elrod v. Burns,
11       427 U.S. 347 (1976) .......................................................................................... 16
12 Engquist v. Or. Dep't of Agric.
13   (2008) 553 U.S. 591 .................................................................................... 14, 15

14 Harvest Rock Church v. Newsom,
      592 U. S. ––––, 141 S.Ct. 889, 208 L.Ed.2d 448 (2020) .................................. 13
15
   Jesus Ortega Melendres v. Arpaio
16    (9th Cir. 2012) 695 F.3d 990 ............................................................................. 20
17 Kittle-Aikeley v Strong
18       844 F.3d 727 (8th Cir. 2016) ............................................................................. 10
19 Los Angeles Memorial Coliseum Com. v. National Football League
20   (9th Cir. 1980) 634 F.2d 1197 ................................................................. 9, 17-18

21 McCarthy v. Servis One, Inc.,
     2017 U.S. Dist. LEXIS 32622 (N.D. Cal. Mar. 7, 2017) .................................... 9
22
   McGowan v. Maryland,
23   366 U.S. 420, 81 S. Ct. 1101, 6 L. Ed. 2d 393 (1961) ...................................... 14
24 Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1
25       (2007) 551 U.S. 701 .......................................................................................... 16
26 Personnel Administrator of Mass. v. Feeney,
27   442 U.S. 256, 99 S. Ct. 2282, 60 L. Ed. 2d 870 (1979) .................................... 14

28 Ross v. Moffitt,
     417 U.S. 600, 94 S. Ct. 2437, 41 L. Ed. 2d 341 (1974) .................................... 14
                                                         4
                                               EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 5 of 19 Page ID #:139



      Sammartano v. First Judicial District Court,
 1
        303 F.3d 959 (9th Cir. 2002) ............................................................................. 20
 2
   San Antonio Independent School Dist. v. Rodriguez,
 3   411 U.S. 1, 93 S. Ct. 1278, 36 L. Ed. 2d 16 (1973) .......................................... 14
 4 Skinner v. Ry. Labor Executives' Assn.,
 5    489 U.S. 602 [1989] .......................................................................................... 10
 6 South Bay,
      592 U. S. – 141 S.Ct. 716 .................................................................................. 13
 7
   Stormans, Inc. v. Selecky,
 8
      586 F.3d 1109 (9th Cir. 2009) ............................................................................. 9
 9
   United Steelworkers of Am. v. Phelps Dodge Corp.
10    (9th Cir. 1989) 865 F.2d 1539 ............................................................................. 9
11 Winter v. Natural Res. Def. Council, Inc.,
12   555 U.S. 7 (2008) ................................................................................................ 9
13 Statutes
14 Civil Local Rule 7-19................................................................................................ 2
15 Federal Rules of Civil Procedure Rule 65 ............................................................... 2
16
      Other
17 Fourth Amendment to the United States Constitution ......................................... 8, 9
18 Fourteenth Amendment to the United States Constitution .................................... 13
19 U.S. Const. Amend. I ............................................................................................. 12
20
21
22
23
24
25
26
27
28
                                                          5
                                                EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 6 of 19 Page ID #:140



                  MEMORANDUM OF POINTS AND AUTHORITIES
 1
 2                                I. INTRODUCTION
 3         Plaintiffs seek to immediately enjoin Defendants Loyola Marymount
 4 University (hereinafter “LMU” or “the University”) from acting in concert with the
 5 Los Angeles Department of Public Health to unlawfully subject Plaintiffs and other
 6 similarly situated students to “surveillance testing” by forcibly collecting the
 7 students’ bodily fluids without a warrant and without probable cause in violation of
 8 the Fourth Amendment to the United States Constitution. Plaintiffs also respectfully
 9 request that this Court enjoin Defendants from enforcing all aspects of its “Required
10 COVID-19 Vaccination and Exemption Policy For Students” insofar as it imposes
11 discriminatory restrictions upon Plaintiffs, each of whom are exempt from
12 vaccination on religious and medical grounds, respectively. As set forth
13 hereinbelow, LMU’s protocols and policies violate Plaintiffs’ First and Fourteenth
14 Amendment rights and, accordingly, the law requires that this Court intervene to
15 forestall these planned and imminent constitutional violations for which there is no
16 other adequate remedy at law.
17                                      II. FACTS
18         Plaintiffs respectfully refer the Court to and rely upon the following
19 documents to set forth the relevant facts in this matter: Complaint with exhibits
20 (Exhibit B), Declaration of Plaintiff Ryan Khanthaphixay (Exhibit C), Declaration
21 of Plaintiff Riley O’Neal (Exhibit D), and Expert Declaration of Dr. Paul Alexander
22 (Exhibit E).
23                                 III. ARGUMENT
24 A.      Standard Of Review
25         In determining whether to issue a Temporary Restraining Order and
26 Preliminary Injunction, this Court must consider the following four factors: (1)
27 whether the movant has shown a likelihood of success on the merits, (2) whether
28 there is a likelihood that the movant will suffer irreparable harm in the absence of a
                                             6
                                   EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 7 of 19 Page ID #:141




 1 TRO, (3) the balance of the equities tip in the movant’s favor, and (4) the TRO is in
 2 the public’s interest. See, e.g., Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th
 3 Cir. 2009); Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008);
 4 McCarthy v. Servis One, Inc., 2017 U.S. Dist. LEXIS 32622, at *9–10 (N.D. Cal.
 5 Mar. 7, 2017). “In this circuit, the moving party may meet its burden by
 6 demonstrating either (1) a combination of probable success on the merits and the
 7 possibility of irreparable injury or (2) that serious questions are raised and the
 8 balance of hardships tips sharply in its favor.” Los Angeles Memorial Coliseum Com.
 9 v. National Football League (9th Cir. 1980) 634 F.2d 1197, 1201. As explained
10 below, Plaintiffs satisfy each of these requirements and, accordingly, are entitled to
11 the requested relief.
12         The Court will also be asked to determine whether Defendant Loyola
13 Marymount University (hereinafter referred to as “LMU” or “the University”) is
14 subject to Plaintiffs’ constitutional claims since it is a private institution. Indeed, 42
15 U.S.C. §1983 is limited in scope to state actors or individuals or entities acting
16 pursuant to state law. In this case, LMU has advertised that is has enacted and is
17 carrying out the challenged Policy at the behest of and in coordination with the Los
18 Angeles County Department of Public Health. “Private parties act under color of
19 state law if they willfully participate in joint action with state officials to deprive
20 others of constitutional rights.” United Steelworkers of Am. v. Phelps Dodge Corp.
21 (9th Cir. 1989) 865 F.2d 1539, 1540. Thus, there can be no doubt that Plaintiffs’
22 causes of action arising under the United States Constitution are viable as against
23 LMU.
24
25
26
27
28
                                               7
                                     EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 8 of 19 Page ID #:142




 1 B.      Plaintiffs Are Likely To Succeed On The Merits Of Their Claims
 2         1.    Defendants’ Surveillance Testing of Students Violates Plaintiffs’ Right
 3               to be Free from Unlawful Search as Protected by the Fourth
 4               Amendment to the United States Constitution
 5         “The Fourth Amendment requires government to respect ‘the right of the
 6 people to be secure in their persons . . . against unreasonable searches and seizures.’”
 7 Chandler v Miller, 520 U.S. 305, 308 (1997). It is irrefutable that Defendants’
 8 “surveillance testing” implicates the Fourth Amendment because capturing bodily
 9 fluid from a person has been deemed by the United States Supreme Court to fall
10 within this scope of review (see, e.g., Skinner v. Ry. Labor Executives' Assn., 489
11 U.S. 602 [1989]). In fact, such widespread testing of a student body has been struck
12 down on Fourth Amendment grounds by the Eighth Circuit in Kittle-Aikeley v
13 Strong, 844 F.3d 727 (8th Cir. 2016). “To be reasonable…a search ordinarily must
14 be based on individualized suspicion of wrongdoing.” Chandler v Miller, supra at
15 313.
16         Plaintiffs are not suspected of any wrongdoing, yet Defendants are requiring
17 them to routinely submit to nasal swabs and collection and testing of their biological
18 material. This is being required of Plaintiffs purely by virtue of the fact that they
19 have exercised their right under the law and pursuant to the University’s Policy to
20 adhere to their religious beliefs and their doctors’ recommendations, respectively.
21 Plaintiffs have been granted exemption by the University from the mandatory
22 vaccination aspect of its Policy, but the exemption is granted only on condition of
23 Plaintiffs’ relinquishing their well-established Fourth Amendment protection to be
24 free in their persons from unreasonable searches and seizures. Mandating these
25 students to submit to collection of bodily fluids, as well as retaining and tracking the
26 information derived from such forcibly collected material, without any suspicion of
27 wrongdoing is precisely the sort of intrusion the Fourth Amendment was designed
28 to protect against.
                                              8
                                    EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 9 of 19 Page ID #:143




 1          This Court has held that “a suspicionless search may be reasonable ‘in limited
 2 circumstances, where (1) the privacy interests implicated by the search are minimal,
 3 and (2) where an important governmental interest furthered by the intrusion would
 4 be placed in jeopardy by a requirement of individualized suspicion.’” B.C. v. Plumas
 5 Unified Sch. Dist. (9th Cir. Sep. 20, 1999, No. 97-17287) 1999 U.S. App. LEXIS
 6 38863, at *23-24.) (internal citations omitted), but has made clear that “the second
 7 part of the test requires both the existence of an ‘important governmental interest
 8 furthered by the intrusion’ and that this interest would be ‘placed in jeopardy by a
 9 requirement of individualized suspicion.’” Id. quoting Chandler, supra at 314. The
10 University has cited “surveillance” as the only purpose of the testing program, which
11 clearly does not constitute an important government interest in a free society.
12          Should Defendants contend in their opposition to this application that the
13 “important governmental interest” served by their surveillance testing of
14 unvaccinated students is to identify and contain any outbreaks of COVID-19 on
15 campus, that end is not served by the planned intrusion into Plaintiff’s bodily privacy
16 because vaccinated persons are likewise able to be carriers of COVID-19.1 Also, it
17 has been widely reported that the “Delta variant” is presently the more prevalent
18 strain of the virus, and we know that the vaccine does not protect against this
19 mutation of the virus. Thus, testing the bodily fluids of only those students who have
20 not been vaccinated does not serve the purported end of identifying and curtailing
21 an outbreak of COVID-19 on campus. We are not suggesting that the entire campus
22 be subjected to this testing, however. As detailed in the Complaint and in the
23 Declaration of Dr. Paul Alexander submitted herewith, the Real-Time Polymerase
24 Chain Reaction Test was not designed to be used as a diagnostic tool and, in fact,
25
26     See, e.g., Brown CM, Vostok J, Johnson H, et al. Outbreak of SARS-CoV-2
        1

27 with Large Including
   Infections,           COVID-19 Vaccine Breakthrough Infections, Associated
               Public Gatherings - Barnstable County, Massachusetts, July 2021.
28 MMWR      Morb Mortal Wkly Rep. ePub: 30 July 2021. DOI:
   http://dx.doi.org/10.15585/mmwr.mm7031e2external icon
                                              9
                                    EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 10 of 19 Page ID #:144




 1 serves no purposes whatsoever unless used upon symptomatic persons to identify
 2 the likely cause of the signs of illness the individual is already exhibiting.
 3          The second prong of the test in determining if circumventing the Fourth
 4 Amendment can be justified in a particular circumstance, to wit: whether the
 5 requirement of individualized suspicion would place the “important governmental
 6 interest” in jeopardy, is also not met here. On the contrary, insofar as use of the RT-
 7 PCR test is explicitly recommended for use only in symptomatic persons and upon
 8 the advice of the test subject’s physician, abandoning the individualized suspicion
 9 requirement undermines any usefulness of the Policy in identifying COVID-19
10 infection and curtailing outbreak. Further, abandoning the individualized suspicion
11 requirement places the students in grave danger of the loss of additional freedoms
12 since the consequences of a positive test result – even if not combined with actual
13 symptoms of illness nor confirmed by a doctor – would likely result in quarantine
14 and effective expulsion from the University until further notice. This intrusion into
15 students’ bodily autonomy is wholly unjustified.
16          “[E] even in a pandemic, the Constitution cannot be put away and forgotten.”
17 Roman Catholic Diocese v. Cuomo (2020) ___U.S.___, 141 S.Ct. 63, 68, 208
18 L.Ed.2d 206, 210. This Court has no alternative but to enjoin Defendants from this
19 plainly unconstitutional forced “surveillance testing” program.
20          2.    Defendants’      Policy     Substantially     Burdens     Plaintiff    Ryan
21                Khanthaphixay’s Free Exercise of Religion and is Not Neutral or
22                Generally Applicable
23          Our nation has a long history of respecting individuals’ right to practice and
24 live out their respective faith traditions and beliefs as they see fit. In fact, this nation
25 was founded for the very purpose of protecting religious liberty. This was so
26 fundamental that the founders of the nation saw fit to enshrine this right in the First
27 Amendment contained in the Bill of Rights, which begins, “Congress shall make no
28
                                              10
                                     EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 11 of 19 Page ID #:145




 1 law respecting an establishment of religion, or prohibiting the free exercise
 2 thereof…” U.S. Const. Amend. I.
 3          To their credit, the University has recognized the fundamental right of
 4 students to opt out of their mandatory vaccination requirement where receiving the
 5 injection conflicts with the student’s sincerely held religious beliefs. However, the
 6 University has unlawfully imposed additional requirements upon students who have
 7 availed themselves of the religious exemption, which include mandatory submission
 8 to regular RT-PCR testing, relinquishing their previously established living
 9 arrangements and being confined into segregated dorms designated for only
10 unvaccinated students, wearing face coverings, and maintaining physical distance
11 from all other people on campus. It cannot be disputed that these restrictions and
12 additional requirements placed upon Ryan and, others similarly situated with him,
13 substantially burden his free exercise of religion. Moreover, insofar as the
14 University’s protocol just described only applies to students who are unvaccinated
15 for religious (or medical) reasons, clearly the requirements sought to be enjoined are
16 not neutral and generally applicable; students who are religious adherents are being
17 targeted by Defendants.
18          There has been much discussion by the United States Supreme Court on the
19 topic of restriction of religious exercise in this COVID-19 pandemic era. Indeed, the
20 high court has consistently enjoined restrictions imposed by the State of California,
21 and other states, on religious exercise based upon “a strong showing that the
22 challenged restrictions violate ‘the minimum requirement of neutrality’ to religion.”
23 Roman Catholic Diocese v. Cuomo (2020) ___U.S.___, 141 S.Ct. 63, 208 L.Ed.2d
24 206 citing Church of Lukumi Babalu Aye, Inc. v. Hialeah (1993) 508 U. S. 520, 533.
25 The Court has held that where, such as with California's Blueprint System, there are
26 “myriad exceptions and accommodations for comparable activities, … the
27 application of strict scrutiny [is required].” Tandon v. Newsom (2021) ___U.S.___,
28 141 S.Ct. 1294, 209 L.Ed.2d 355. See also, Harvest Rock Church v. Newsom, 592
                                            11
                                   EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 12 of 19 Page ID #:146




 1 U. S. ––––, 141 S.Ct. 889, 208 L.Ed.2d 448 (2020); South Bay, 592 U. S. ––––, 141
 2 S.Ct. 716; Gish v. Newsom (2021) ___U.S.___, 141 S.Ct. 1290, 209 L.Ed.2d 30;
 3 Gateway City (2021) ___U.S.___, 141 S.Ct. 1460, 209 L.Ed.2d 178.
 4          Defendants’ protocol cannot survive strict scrutiny because, for the reasons
 5 outlined above and alleged in greater detail in the Complaint, no compelling
 6 governmental interest is served by targeted restrictions on unvaccinated persons and
 7 the University’s protocol is not narrowly tailored. A narrowly tailored restriction
 8 would involve, perhaps, the testing of symptomatic persons without regard to
 9 vaccination status. Defendants’ policies are wholly irrational and serve no purpose
10 other than creating a stigma against persons who choose not to or are unable to be
11 vaccinated.
12          3.    Defendants’ Policies Violate Plaintiffs’ Right to Equal Protection
13                Under the Law
14          The Fourteenth Amendment to the United States Constitution guarantees all
15 citizens equal protection under the law. This is because America was designed to be
16 a nation governed by laws, not men and their whims. Sadly, this fundamental
17 premise of our system of government seems to have been thrown by the wayside to
18 a great extent during this time of purported “emergency”, where state executives and
19 their unelected agency officials have enjoyed nearly unfettered power to make and
20 impose admittedly arbitrary rules and restrictions upon the masses in the name of
21 “public health”. It is in this vein that Defendants have imposed certain rules and
22 restrictions upon the segment of its student population that has sought and obtained
23 exemption to the University’s mandatory vaccination policy. While Defendants will
24 likely argue that these students pose a heightened risk to the University community
25 and, thus, the University’s disparate treatment of them is justifiable, there is no basis
26 for such a contention in either fact or law.
27          The Supreme Court has summarized Equal Protection jurisprudence this way:
28
                                             12
                                    EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 13 of 19 Page ID #:147



                   [E]qual protection jurisprudence has typically been
 1                 concerned with governmental classifications that ‘affect
                   some groups of citizens differently than others.’
 2                 McGowan v. Maryland, 366 U.S. 420, 425, 81 S. Ct. 1101,
                   6 L. Ed. 2d 393 (1961). See, e.g., Ross v. Moffitt, 417 U.S.
 3                 600, 609, 94 S. Ct. 2437, 41 L. Ed. 2d 341 (1974) (“'Equal
                   Protection'. . . emphasizes disparity in treatment by a State
 4                 between classes of individuals whose situations are
                   arguably indistinguishable”); San Antonio Independent
 5                 School Dist. v. Rodriguez, 411 U.S. 1, 60, 93 S. Ct. 1278,
                   36 L. Ed. 2d 16 (1973) (Stewart, J., concurring) ("[T]he
 6                 basic concern of the Equal Protection Clause is with state
                   legislation whose purpose or effect is to create discrete and
 7                 objectively identifiable classes"). Plaintiffs in such cases
                   generally allege that they have been arbitrarily classified
 8                 as members of an "identifiable group." Personnel
                   Administrator of Mass. v. Feeney, 442 U.S. 256, 279, 99
 9                 S. Ct. 2282, 60 L. Ed. 2d 870 (1979). Engquist v. Or. Dep't
                   of Agric. (2008) 553 U.S. 591, 601.
10
      As argued above and described more fully in the Complaint, there is no real
11
      distinction to be drawn between persons who have received the COVID-19
12
      vaccination versus those who have declined it other than the fact that the former
13
      arguably has greater certainty of immunity against contracting the virus. On the other
14
      hand, those who have not been immunized may have already had and overcome
15
      COVID-19 and/or SARS-CoV-2, and natural immunity is known to be more robust
16
      than vaccine-induced immunity.2 In fact, the new and currently more prevalent strain
17
      of COVID-19 – the so-called Delta variant – seems to be afflicting vaccinated
18
      persons more than unvaccinated. The reasons for this phenomenon are described in
19
      the Declaration of Dr. Paul Alexander submitted herewith. Classification of
20
      vaccinated students as separate and distinct from unvaccinated students, and
21
      depriving the latter class of enjoying full and unfettered access to campus life and
22
      burdening them with additional rules and restrictions is arbitrary and capricious, and
23
      cannot stand.
24
            As a threshold matter, this Court must determine which level of scrutiny to
25
      apply in determining if the University’s policies and protocols violated the Equal
26
27     Alexander, Paul. 14 Months Later: A Pathway Forward. American Institute for
        2
   Economic   Research; 23 April 2021. DOI: https://www.aier.org/article/14-months-
28 later-a-pathway-forward/.
                                              13
                                     EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 14 of 19 Page ID #:148




 1 Protection Clause of the Fourteenth Amendment. To this end, the Supreme Court
 2 explained in Plyler v. Doe (1982) 457 U.S. 202:
 3                [W]e have treated as presumptively invidious those
                  classifications that disadvantage a ‘suspect class,’ or that
 4                impinge upon the exercise of a ‘fundamental right.’ With
                  respect to such classifications, it is appropriate to enforce
 5                the mandate of equal protection by requiring the State to
                  demonstrate that its classification has been precisely
 6                tailored to serve a compelling governmental interest. In
                  addition, we have recognized that certain forms of
 7                legislative classification, while not facially invidious,
                  nonetheless give rise to recurring constitutional
 8                difficulties; in these limited circumstances we have sought
                  the assurance that the classification reflects a reasoned
 9                judgment consistent with the ideal of equal protection by
                  inquiring whether it may fairly be viewed as furthering a
10                substantial interest of the State. Id. at 216-218
11 Plaintiffs herein are being denied equal protection based upon their religious
12 exercise and disability status, the latter being a suspect class and the former a
13 fundamental right. Thus, strict scrutiny is the appropriate analysis for the Court to
14 apply in this case.
15          However, even if this Court determines that strict scrutiny is not appropriate,
16 and requires only a showing of a substantial rather than compelling interest by
17 Defendants, the classification of and discrimination against Plaintiffs and their
18 similarly situated peers cannot survive. As the Court recognized in Plyler, supra,
19 “One of the fundamental goals of the Equal Protection Clause [is] the abolition of
20 governmental barriers presenting unreasonable obstacles to advancement on the
21 basis of individual merit.” Id. at 221-222. Plaintiffs are equally entitled to access all
22 University programs, benefits, activities, services, and facilities, and no compelling
23 nor substantial interest exists to justify Defendants’ segregating those students from
24 the rest of the University population nor imposing additional restrictions or
25 requirements upon them as a condition to that access. Through the imposition of
26 those additional conditions and the consequences that may flow from them - such as
27 false positive PCR test results and consequential forced quarantine and isolation,
28 segregated living conditions marked for threats and intimidation, and the
                                             14
                                    EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 15 of 19 Page ID #:149




 1 dehumanization and social isolation forced upon Plaintiffs by mandatory masking
 2 and distancing – Defendants are creating tremendous and unjustifiable obstacles to
 3 these students’ advancement based upon their individual merit.
 4          Indeed, the Equal Protection Clause protects individual persons as much as it
 5 does groups or classifications of persons. See, e.g., Parents Involved in Cmty. Sch.
 6 v. Seattle Sch. Dist. No. 1 (2007) 551 U.S. 701, 743. So, even if this Court declines
 7 to recognize the campus apartheid created by the challenged University Policy, this
 8 Court must intervene to protect students Ryan Khanthaphixay and Riley O’Neal, the
 9 Plaintiffs herein, who have earned their place on campus but are now being treated
10 unjustifiably different merely for exercising their right to exemption from vaccine
11 mandate. They are good students, in perfect health, and their choice to not receive
12 one of the currently available (but not FDA-approved) should not cause them to be
13 set apart from the University community they have rightfully earned their place in.
14 C.       Plaintiffs Will Suffer Irreparable Harm If The Temporary Restraining
15          Order And Preliminary Injunction Are Not Granted
16          It is well established that the deprivation of constitutional rights
17 “unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373
18 (1976). Beyond that, Plaintiffs will suffer irreparable harm if they are forced to return
19 to school with the Policy in effect. Both will be immediately segregated from their
20 vaccinated peers and branded as unvaccinated, since they have been forced to pull
21 out of “combined” living situations and forced to live off-campus or on-campus in
22 the “unvaccinated-only” dorm with other unvaccinated students, and wear face
23 coverings.
24          Plaintiffs, and other exempted students, will also be required to undergo nasal
25 anterior PCR Testing immediately prior to returning to campus, and will
26 immediately be subjected to testing at least two times per week upon their return.
27 These testing requirements present a particular issue for Plaintiff Riley O’Neal,
28 whose medical condition might also prevent him from being tested, and for both
                                             15
                                    EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 16 of 19 Page ID #:150




 1 Plaintiffs in that the tests will be collecting their private genetic material and
 2 information uploaded into a database and information shared with public health
 3 authorities. In addition of the threat to their bodily autonomy and medical privacy,
 4 there is a real threat of a false positive test result, which, in turn, may result in
 5 Plaintiffs being barred from University classes, housing, and activities altogether.
 6          It is not only discriminatory that these requirements applied only to exempted
 7 students, but it is also dangerous. The undergraduate LMU community is small
 8 (approximately 6,778 students) and most students know each other. If not, it is easy
 9 to identify a particular student via LMU’s private Facebook group where students
10 have shown themselves to be extremely vocal, and malicious (e.g., during the 2020
11 presidential election). Exempted students can – and likely will – be targeted online,
12 as well as on campus, even in what should be the “comfort” of their own homes.
13          Plaintiffs articulate these and other imminent harms in their Declarations
14 submitted herewith.
15 D.       The Balance Of Equities Tips Sharply In Plaintiffs’ Favor
16          “Traditional standards for granting a preliminary injunction impose a duty on
17 the court to balance the interests of all parties and weigh the damage to each, mindful
18 of the moving party's burden to show the possibility of irreparable injury to itself
19 and the probability of success on the merits.” Los Angeles Memorial Coliseum Com.
20 v. National Football League (9th Cir. 1980) 634 F.2d 1197, 1203. It is anticipated
21 that Defendants will argue that a balancing of the equities tips in their favor because
22 of the harm that could be caused by a COVID-19 outbreak on campus. However,
23 this Court should be wary of state actors coming before its time and time again
24 justifying its intrusion on individual liberties by purported public health concerns.
25 The Court need not dismiss the legitimacy of concern for public health to look past
26 the smoke screen that invoking this interest provides blanket justification for the
27 erosion of well-established rights.
28
                                             16
                                    EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 17 of 19 Page ID #:151




 1          As set forth in the Complaint, it is clear that college-age students are at
 2 negligible risk of harm from COVID-19. Moreover, if Defendants are operating
 3 from the premise that vaccination is an effective way to protect oneself from the
 4 effects of COVID-19 infection, then it logically follows there is no actual risk to
 5 anyone on campus other than those students and faculty who have chosen not to be
 6 vaccinated and, pursuant to University policy, accepted the risk of harm and liability
 7 that flows from that choice. Insofar as the University has already granted Plaintiffs
 8 exemption from the vaccine requirement, the only potential harms to be factored into
 9 the Court’s balancing are those that may arise from elimination or suspension of the
10 RT-PCR testing requirement, segregating unvaccinated students in separate dorms,
11 and the elimination of masking and social distancing requirements (insofar as they
12 apply only to unvaccinated students as opposed to the entire student body). As
13 described at length in the Complaint and the expert Declaration submitted herewith,
14 the PCR test is not an effective diagnostic tool. The RT-PCR tests are notorious for
15 yielding false positive results because of the cycle threshold used in analyzing the
16 specimen and the inevitable detection of particles of dead virus, which in turn leads
17 to a positive result. A positive result on an RT-PCR test does not indicate that the
18 test subject is infected with or a transmitter of COVID-19 or SARS-CoV-2. If the
19 University’s testing policy is not enjoined, and due to the strong likelihood of false
20 positive results, unvaccinated students are at dire risk of being expelled from campus
21 and having their academic progress severely, detrimentally impacted. This is a
22 discriminatory, unjustifiable practice that must be enjoined. Like testing, universal
23 masking of healthy persons serves no legitimate purpose. Conversely, enjoining such
24 a policy poses no risk of harm to anyone because neither cloth masks nor surgical
25 masks protect against viral transmission3, and the University is not requiring that all
26 students be custom fit with and don n95 masks.
27
       See, e.g., Werner E. Bischoff, Tanya Reid, Gregory B. Russell, Timothy R.
        3

28 Peters, Transocular Entry of Seasonal Influenza–Attenuated Virus Aerosols and
                                            17
                                   EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 18 of 19 Page ID #:152




 1          With respect to housing assignments, this Court must weigh not only the
 2 tangible harms but also the stigma and constitutional harms at play. After all, it is a
 3 fundamental principle of our nation’s law in light of our troubled history that
 4 ‘separate but equal’ is inherently unequal (See, e.g., Brown v. Bd. of Educ. (1954)
 5 347 U.S. 483, 495). Vaccinated and unvaccinated persons alike are capable of
 6 carrying and transmitting the virus. The only meaningful action to be taken by the
 7 University in preventing widespread infection would be to remove persons actually
 8 infected with COVID-19 from student housing until the infected student recovers
 9 from illness. There is no basis in law or fact for segregating healthy individuals. The
10 University is segregating students based upon their religious convictions or
11 disability, as the case may be, which irrefutably constitutes unlawful discrimination.
12 Also, I would be remiss not to point out once again that if in fact vaccinated persons
13 are protected from contracting and/or suffering the effects of the SARS-CoV-2 virus,
14 then they are not endangered by residing in close quarters with individuals who may
15 be carrying the virus. Defendants cannot have it both ways; either the vaccine works,
16 and no additional measures need to be taken to protect vaccinated persons, or the
17 vaccine does not work and then it is of no consequence that some students remain
18 unvaccinated and intermingle with the campus community at-large.
19 E.       A Temporary Restraining Order And Preliminary Injunction Would
20          Serve The Public Interest
21          “Defendants [can] make no argument that an injunction is not in the public
22 interest. [The Ninth Circuit] agreed in Sammartano v. First Judicial District Court,
23 303 F.3d 959 (9th Cir. 2002), that ‘it is always in the public interest to prevent the
24 violation of a party's constitutional rights.’ de Jesus Ortega Melendres v. Arpaio (9th
25 Cir. 2012) 695 F.3d 990, 1002 (internal citations omitted).
26
27 the Efficacy of N95 Respirators, Surgical Masks, and Eye Protection in
28 Humans,   The Journal of Infectious Diseases, Volume 204, Issue 2, 15 July 2011,
   Pages 193–199, https://doi.org/10.1093/infdis/jir238.
                                            18
                                   EX PARTE APPLICATION
     Case 2:21-cv-06000-AB-KS Document 18 Filed 08/04/21 Page 19 of 19 Page ID #:153




 1                                 IV. CONCLUSION
 2          It is unconstitutional and unconscionable for the University to condition
 3 Plaintiffs’ attendance in classes and residence in University housing - both of which
 4 have already been registered and paid for - upon Plaintiffs relinquishing their
 5 constitutionally-protected rights to bodily autonomy and freedom from unreasonable
 6 search and seizure, freedom to exercise their religion, and to not be discriminated or
 7 retaliated against for their respective statuses as religious adherents or persons
 8 afflicted with a medical condition. The student Plaintiffs have been accepted by and
 9 enrolled in the University and, therefore, have a right to unfettered access to all of
10 its benefits without restriction.
11          For the aforementioned reasons, the Plaintiffs ask that this Court sign and
12 enter the proposed Temporary Restraining Order, and issue a preliminary injunction
13 at the appropriate time thereafter, together with such other and further relief as this
14 Court may deem just and proper.
15
16                                            Respectfully submitted,

17                                            TYLER & BURSCH, LLP
18
      Dated: August 3, 2021                   /s/ Kristina S. Heuser, Esq.
19                                            Kristina S. Heuser
20
21
22
23
24
25
26
27
28
                                                19
                                       EX PARTE APPLICATION
